BY THE COURT.
This is an action to construe the will of Elizabeth J. Zipperich and has been brought to- this court on appeal. The items involved are as follows:
“Item II. I hereby give and bequeath to my husband, Albert E. Zipperich, all the real, personal and mixed property -that I may die possessed of, to have and to hold the same .as and for his own during his natural life.
“Item III. After the death of my husband, should there be any real, personal or mixed property still remaining, I hereby give and bequeath the same share and share alike to my heirs.”
The Court of Common Pleas construed the will in the form of questions and answers. So far as the interest of the surviving husband, Albert E. Zipperich is concerned, the Court of Common Pleas in substance, found that he had a life estate subject to the right to use the same for his own support. We think this is correct and we think that the answers of the Court of Common Pleas in respect thereto and in respect to- the right of Albert E. Zipperich to dispose of the same are properly stated by the Court below in the Journal Entry.
We therefore approve the findings and decree of the Court of Common Pleas and order that the same be reentered as the judgment and decree of this court.
Decree accordingly.
(Ferneding, Kunkle and Allread, JJ., concur).